                                         Case 5:17-cv-00220-LHK Document 1179 Filed 01/07/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART LENOVO AND
                                  14             v.                                         MOTOROLA’S MOTION TO SEAL
                                  15     QUALCOMM INCORPORATED,                             Re: Dkt. No. 1166
                                  16                    Defendant.

                                  17
                                              Applying the compelling reasons standard, the Court rules on Lenovo and Motorola’s
                                  18
                                       motion to seal as follows. By Tuesday, January 8, 2019, at 5:00 p.m., Lenovo and Motorola shall
                                  19
                                       refile redacted public versions of the below exhibits consistent with the Court’s sealing rulings.
                                  20

                                  21            Document                       Page/Line                            Ruling
                                  22    CX2018                         Entire Document              GRANTED.
                                        CX2060                         Portions on pp. 008-011      GRANTED.
                                  23    CX2060                         Portions on pp. 014-016      GRANTED.
                                  24    CX2060                         Portions on pp. 019-023      GRANTED.
                                        CX2065                         Portions on p. 001           GRANTED.
                                  25    CX2123                         Portions on p. 003           GRANTED.
                                        CX2123                         Portions on p. 004           GRANTED.
                                  26    CX2123                         Portions on pp. 007-009      GRANTED.
                                  27    CX2124                         Portions on pp. 003-005      GRANTED.
                                        CX2124                         Portions on pp. 006-010      GRANTED.
                                  28                                                      1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART LENOVO AND MOTOROLA’S MOTION TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1179 Filed 01/07/19 Page 2 of 2



                                               Document                 Page/Line                      Ruling
                                   1
                                        CX2125                  Portions on p. 001        GRANTED.
                                   2    CX2168                  Portions on p. 002        DENIED.
                                        CX2168                  Portions on pp. 004-005   DENIED.
                                   3    CX2168                  Portions on pp. 007-009   GRANTED.
                                   4    CX2168                  Portions on p. 013-014    DENIED as to p. 013, but GRANTED
                                                                                          as to p. 014.
                                   5

                                   6
                                       IT IS SO ORDERED.
                                   7
                                       Dated: January 7, 2019
                                   8
                                                                                ______________________________________
                                   9                                            LUCY H. KOH
                                                                                United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                2
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART LENOVO AND MOTOROLA’S MOTION TO SEAL
